DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “one imaging protocol element” is construed to “an imaging type” as described in L20-24 of pg.4 of the specification.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Hay et al. disclose: An X-ray CT apparatus executing an imaging according to an imaging protocol including information of a body part to be imaged (para. [0032]) and including multiple imaging protocol elements corresponding to imaging types to be executed by the X-ray CT apparatus rather than to images, the X-ray CT apparatus comprising: an X-ray source (fig.1 item 12) configured to radiate an X-ray; an X-ray detector (fig.1 item 20) configured to detect the X-ray, wherein the imaging is executed by the X-ray source and the X-ray detector; and processing circuitry (fig.1 item 28) configured to: set first and second imaging protocols to perform the imaging (para. [0045]-[0046], [0054]), wherein (1) the first imaging protocol includes n imaging protocol elements including a first imaging protocol element, which are the multiple imaging protocol elements (para. [0045]-[0046], [0054]) and (2) the second imaging protocol includes m imaging protocol elements including a second imaging protocol element, which are the multiple imaging protocol elements (para. [0045]-[0046], [0054]). The prior arts fail to teach, disclose, suggest or make obvious: generate, in a case where the first and second imaging protocol elements are of a same imaging type, a third imaging protocol consisting of n+m - 1 imaging protocol elements including (1) a third imaging protocol element generated by merging the first and second imaging protocol elements, (2) n-1 imaging protocol elements of the n protocol elements from the first imaging protocol other than the first protocol element, and (3) m-1 imaging protocol elements of the m protocol elements from the second imaging protocol other than the second protocol element; and generate an image by executing the imaging based on the third imaging protocol including the nt+m-1 imaging protocol elements instead of executing the first and second imaging protocols separately.
Regarding independent claim 14, the prior arts fail to teach, disclose, suggest or make obvious: generate a third imaging protocol organized such that a non-contrast imaging protocol element corresponding to the imaging type of non-contrast precedes a contrast imaging protocol element corresponding to the imaging type of contrast, wherein the non- contrast imaging protocol element is included in at least one of the set first and second imaging protocols, and the contrast imaging protocol element is included in at least one of the set first and second imaging protocols; and execute the imaging based on the generated third imaging protocol.
Regarding independent claim 16, the prior arts fail to teach, disclose, suggest or make obvious: generate, in a case where the first and second imaging protocol elements are of a same imaging type, a third imaging protocol consisting of n+m-1 imaging protocol elements including (1) a third protocol element generated by merging the first and second imaging protocol elements, (2) n-1 imaging protocol elements of the n protocol elements from the first imaging protocol other than the first protocol element, and (3) m-1 imaging protocol elements of the m protocol elements from the second imaging protocol other than the second protocol element; and transmit data of the third imaging protocol including the third n+m-1 imaging protocol elements to the X-ray CT apparatus instead of transmitting the first and second imaging protocols separately.
Regarding independent claim 17, the prior arts fail to teach, disclose, suggest or make obvious: generate a third imaging protocol organized such that a non-contrast imaging protocol element corresponding to the imaging type of non-contrast precedes a contrast imaging protocol element corresponding to the imaging type of contrast, wherein the non- contrast imaging protocol element is included in at least one of the set first and second imaging protocols, and the contrast imaging protocol element is included in at least one of the set first and second imaging protocols; and transmit data of the generated third imaging protocol to the X-ray CT apparatus.
Regarding independent claim 19, the prior arts fail to teach, disclose, suggest or make obvious: execute in a case where the first imaging protocol includes, as imaging protocol elements, a first scancgram imaging and a first CT scan, and where the second imaging protocol includes, as imaging protocol elements, a second scanogram imaging and a second CT scan, a Scanogram imaging corresponding to the first and second scanogram tmaging, before a CT scan corresponding to the first and second CT scans.
Claims 2-13, 15, 18 are allowed on the same basis as independent claims 1, 14 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/Examiner, Art Unit 2884